DETAILED ACTION
This action is in response to the RCE filed 12 April 2022.
Claims 9–20 are pending. Claims 9 and 15 are independent.
Claims 9–20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on 12 April 2022 has been entered.
Response to Arguments
Applicant' s arguments, see remarks, filed 12 April 2022, with respect to the rejections of claims 9–20 under § 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Wang et al. and Yang et al.
Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 9 and 11–14 are rejected under 35 U.S.C. § 103 as being unpatentable over Bier (US 2005/0289456 A1) in view of Viegas et al. (US 2013/0124964 A1) [hereinafter Viegas] and Fink et al. (US 2013/0325439 A1) [hereinafter Fink], further in view of Yang et al. (“Extracting Fine-Grained Entities Based on Coordinate Graph”) [hereinafter Yang].
Regarding independent claim 9, Bier teaches [a] system for detecting ambiguous entity names in documents, comprising:	an ambiguous entity name detector comprising one or more computing devices, and an ambiguous entity name detection computer program having a plurality of sub-programs executable by said computing device or devices, wherein the sub-programs configure said computing device or devices to,	access document data, Documents are parsed to find human-readable lists (Bier, ¶ 207).	identify each list structure in the document data, Lists are extracted from the documents, e.g. by examining tags or a page layout (Bier, ¶ 207).	for each list structure,	separate the words in each list structure into candidate entity names, The phrases from the lists are gathered (Bier, ¶ 210). Lists may also be detected and phrases determined based on separators such as commas and whitespace (Bier, ¶ 230). The phrases [candidate entity names] in the lists may be processed to identify words of interest (Bier, ¶ 228, ¶¶ 106–114).	[…]
Bier teaches examining the candidate phrases to identify words of interest (Bier, ¶ 228) but does not expressly teach comparing the phrases to known entities. However, Viegas teaches:	compare each candidate entity name to a known entity name listing, wherein the known entity name listing comprises known non-ambiguous entity names each of which is assigned a single entity type and a single category, and further comprises known ambiguous entity names each of which is assigned a single entity type and a single category, and wherein an entity name in the known entity name listing is an ambiguous entity name if that entity name corresponds to a known entity name and is additionally known to correspond to a noun or verb unrelated to the known entity name, Entities in a document are identified using, e.g. a dictionary of pre-defined named entities [list of known entities] (Viegas, ¶ 21). The entities are also classified [assigned a type] (Viegas, ¶ 22). The entities may be nouns or noun phrases, including persons, places, concepts, and tangible or intangible items (Viegas, ¶ 19).	determine if there is a match between at least one candidate entity name and an ambiguous entity name in the known entity name listing, and A disambiguator component compares the text of the document to the dictionary of pre-defined entities [known entity name listing] to identify named entities (Viegas, ¶ 21).	whenever there is a match found between at least one candidate entity name and an ambiguous entity name in the known entity name listing, for each candidate entity name […] matching such an ambiguous entity name, An entity may match multiple entities having different classes, e.g. “Michael Jordan” and “professional basketball player”, “collegiate basketball player”, “professional basketball team owner”, “minor league baseball player”, or “researcher in the field of machine learning” (Viegas, ¶ 23).	determine if there is a match between another candidate entity name […] and a non-ambiguous entity name in the known entity name listing whose assigned entity type and category matches the entity type and category assigned to the ambiguous entity name in the known entity name listing that matched the candidate entity name under consideration, and An entity may match only one entity/class, e.g. “Peyton Manning” and ”professional quarterback” (Viegas, ¶ 23).	whenever such an entity type and category match is found, designate the candidate entity name under consideration as corresponding to the matching ambiguous entity name in the known entity name listing. An entity matching multiple entities/classes is disambiguated based on other entities having a single match co-occurring within the same context (Viegas, ¶ 23).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Viegas with those of Bier. One would have been motivated to do so in order to determine the class/type of the entity automatically (Viegas, ¶ 6) rather than manually, thereby saving time and labor (Viegas, ¶ 3).
Bier/Viegas teaches assigning a class [“type”] to entities, as well as assigning a plurality of attributes to entities (Viegas, ¶ 7) but does not expressly teach assigning only a single “category”. However, Fink teaches:	[a single entity type] and a single category Dictionaries [lists of known entities] are used to determine a type for a subject [entity]; subjects matching multiple types may be disambiguated based on context (Fink, ¶ 27). Each subject may also have a single sub-type [category], e.g. “Charlotte” may be assigned the “location” type and “city” sub-type (Fink, ¶ 31).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Fink with those of Bier/Viegas. Doing so would have been a matter of applying a known technique (entity recognition wherein entities have both a single type and sub-type) to a known method (entity recognition in list structures) to yield a predictable result (recognizing entities in list structures, wherein the entities have both a type/class and a narrower sub-type/category).
Bier/Viegas/Fink teaches determining named entities within lists in a document, but does not expressly teach assigning entity types/categories to ambiguous entities based only on entities within the same list. However, Yang teaches:	[whenever there is a match found between at least one candidate entity name and an ambiguous entity name in the known entity name listing, for each candidate entity name] in the list structure under consideration [matching such an ambiguous entity name, Lists or tables of entities are extracted from a document, e.g. a web page (Yang, §§ 1 and 2.1). Unknown [ambiguous] entities are identified in a list structure (Yang, § 2.2).	determine if there is a match between another candidate entity name] in the list structure under consideration [and a non-ambiguous entity name in the known entity name listing whose assigned entity type and category matches the entity type and category assigned to the ambiguous entity name in the known entity name listing that matched the candidate entity name under consideration, and Known entity names are mapped to Wikipedia article names (Yang, § 2.2).	whenever such an entity type and category match is found, designate the candidate entity name under consideration as corresponding to the matching ambiguous entity name in the known entity name listing] The class labels from the known entities are propagated to the unknown entities (Yang, § 2.2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Yang with those of Bier/Viegas/Fink. One would have been motivated to do so in order to label unknown/ambiguous entities more precisely (Yang, § 1).
Regarding dependent claim 11, the rejection of parent claim 9 is incorporated and Bier/Viegas/Fink/Yang further teaches:	wherein the sub-program for separating the words in each list structure into candidate entity names is preceded by a sub-program for cleaning each identified list structure by removing extraneous words and symbols that are not likely to represent a potential entity name. Lists are separated into candidate phrases by detecting and discarding a separator pattern (Bier, ¶ 230) which may comprise various symbols (Bier, ¶¶ 92–103).
Regarding dependent claim 12, the rejection of parent claim 9 is incorporated and Bier/Viegas/Fink/Yang further teaches:	wherein each candidate entity name comprises a single word or a multiple-word phrase. Candidate phrases are separated based on detecting a separator pattern [i.e., they may be multiple words separated by spaces but not the separator pattern] (Bier, ¶ 230). A named entity may be a word or phrase (Viegas, ¶ 19). An entity may be a single word or multiple words (Fink, ¶ 4).
Regarding dependent claim 13, the rejection of parent claim 9 is incorporated and Bier/Viegas/Fink/Yang further teaches:	a sub-program for tagging each known entity name listing with the entity type and category assigned to that entity. Each subject is annotated with the type/sub-type found to match, based on the dictionary (Fink, ¶¶ 27–31).
Regarding dependent claim 14, the rejection of parent claim 9 is incorporated and Bier/Viegas/Fink/Yang further teaches:	a sub-program for, whenever no match is found between a candidate entity name and an ambiguous entity name in the known entity name listing, or even if a match is found between a candidate entity name and an ambiguous entity name in the known entity name listing but no match is found between another candidate entity name and a non-ambiguous entity name in the known entity name listing whose assigned entity type and category matches the entity type and category assigned to the ambiguous entity name in the known entity name listing that matched the candidate entity name under consideration, the list structure under consideration is disregarded. A list may be discarded if it does not meet desired list characteristics (Bier, ¶ 227) which may include a number of required elements or a set of required elements (Bier, ¶¶ 214, 225).
Claims 15, 17, 19, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Bier (US 2005/0289456 A1) in view of Wang et al. (“Disambiguating the species of biomedical named entities using natural language parsers”) [hereinafter Wang] and Fink et al. (US 2013/0325439 A1) [hereinafter Fink], further in view of Yang et al. (“Extracting Fine-Grained Entities Based on Coordinate Graph”) [hereinafter Yang].
Regarding independent claim 15, Bier teaches [a] system for detecting generic entity names in documents and associating a detected generic entity name with an applicable species entity name, comprising:	a generic entity name detector comprising one or more computing devices, and a generic entity name detection computer program having a plurality of sub-programs executable by said computing device or devices, wherein the sub-programs configure said computing device or devices to,	access document data, Documents are parsed to find human-readable lists (Bier, ¶ 207).	identify each list structure in the document data, Lists are extracted from the documents, e.g. by examining tags or a page layout (Bier, ¶ 207).	for each list structure,	separate the words in each list structure into candidate entity names, wherein each candidate entity name comprises a single word or a multiple-word phrase, The phrases from the lists are gathered (Bier, ¶ 210). Lists may also be detected and phrases determined based on separators such as commas and whitespace (Bier, ¶ 230).	[…]
Bier teaches examining the candidate phrases to identify words of interest (Bier, ¶ 228) but does not expressly teach comparing the phrases to known entities. However, Wang teaches:	compare each candidate entity name to a known entity name listing, wherein the known entity name listing comprises known non-generic entity names each of which is assigned a single entity type and a single category, and further comprises known generic entity names each of which is associated with a separate sub-list of species entity names applicable to the generic entity name wherein each of the species entity names is assigned a single entity type and a single category, Species words [non-generic entity names] that may indicate the species of other nearby entities [generic entity names] are detected within text (Wang, § 2.1). A relation classification model defines whether each species word and entity pair has a positive relation [sub-list of applicable species entity names] (Wang, § 2.5).	determine if there is a match between at least one candidate entity name and a non-generic entity name in the known entity name listing, Species words [non-generic entity names] are marked up (Wang, § 2.1).	determining if there a match between at least one candidate entity name in the list structure under consideration and a generic entity name in the known entity name listing, and Entity names within the text are annotated (Wang, § 1.3).	whenever a match is found between at least one candidate entity name […] and a non-generic entity name in the known entity name listing, as well as a match between at least one candidate entity name […] and a generic entity name in the known entity name listing, Sentences [lists] containing a species word and another named entity are identified (Wang, § 2.4).	for each candidate entity name […] found to match a non-generic entity name in the known entity name listing and each candidate entity name […] found to match a generic entity name in the known entity name listing, Pairs of species words and named entities are considered (Wang, § 2.5).	determine if a species entity name associated with the matching generic entity name is assigned the same entity type and category as the non-generic entity name in the known entity name listing that matched a candidate entity name, and if a match is found, The relation classification model comprising pairs of species words and entities is used to determine if the species associated with the species word is one of the possible species for the entity (Wang, § 2.5).	associate the identified species entity name to the candidate entity name found to match the generic entity name in the known entity name listing as a candidate species entity name. The determined species is assigned to the entity (Wang, § 2.2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Wang with those of Bier. One would have been motivated to do so in order to more easily identify species within texts of certain domains, e.g. biomedical documents, by automating the identification thereof (Wang, abstract and § 1.2).
Bier/Wang teaches determining a class [“type”] of entities (e.g., gene or protein) but does not expressly teach assigning only a single “category”. However, Fink teaches:	[a single entity type] and a single category Dictionaries [lists of known entities] are used to determine a type for a subject [entity]; subjects matching multiple types may be disambiguated based on context (Fink, ¶ 27). Each subject may also have a single sub-type [category], e.g. “Charlotte” may be assigned the “location” type and “city” sub-type (Fink, ¶ 31).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Fink with those of Bier/Wang. Doing so would have been a matter of applying a known technique (entity recognition wherein entities have both a single type and sub-type) to a known method (entity recognition in list structures) to yield a predictable result (recognizing entities in list structures, wherein the entities have both a type/class and a narrower sub-type/category).
Bier/Wang/Fink teaches determining named entities within lists in a document, but does not expressly teach assigning entity types/categories to unknown entities based only on entities within the same list. However, Yang teaches:	[whenever a match is found between at least one candidate entity name] in the list structure under consideration [and a non-generic entity name in the known entity name listing, as well as a match between at least one candidate entity name] in the list structure under consideration [and a generic entity name in the known entity name listing, Lists or tables of entities are extracted from a document, e.g. a web page (Yang, §§ 1 and 2.1). Unknown [ambiguous] entities are identified in a list structure (Yang, § 2.2). Known entity names are mapped to Wikipedia article names (Yang, § 2.2).	for each candidate entity name] in the list structure under consideration [found to match a non-generic entity name in the known entity name listing and each candidate entity name] in the list structure under consideration [found to match a generic entity name in the known entity name listing, The classes of the known entities are propagated to the unknown entities (Yang, § 2.2).	identify if a species entity name associated with the matching generic entity name that is assigned the same entity type and category as the non-generic entity name in the known entity name listing that matched a candidate entity name, and if a match is found, The probability of the entity belonging to each of the classes of the known entities is computed (Yang, § 2.2).	associate the identified species entity name to the candidate entity name found to match the generic entity name in the known entity name listing as a candidate species entity name] The labels for the unknown entities are determined based on the probabilities of the class labels (Yang, § 2.2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Yang with those of Bier/Wang/Fink. One would have been motivated to do so in order to label unknown/ambiguous entities more precisely (Yang, § 1).
Regarding dependent claim 17, the rejection of parent claim 15 is incorporated and Bier/Wang/Fink/Bing further teaches:	wherein the sub-program for separating the words in each list structure into candidate entity names is preceded by a sub-program for cleaning each identified list structure by removing extraneous words and symbols that are not likely to represent a potential entity name. Lists are separated into candidate phrases by detecting and discarding a separator pattern (Bier, ¶ 230) which may comprise various symbols (Bier, ¶¶ 92–103).
Regarding dependent claim 19, the rejection of parent claim 15 is incorporated and Bier/Wang/Fink/Bing further teaches:	a sub-program for tagging each candidate entity name in the document found to match a non-generic entity name in the known entity name listing with the entity type and category assigned to that entity name. Each subject is annotated with the type/sub-type found to match, based on the dictionary (Fink, ¶¶ 27–31).
Regarding dependent claim 20, the rejection of parent claim 15 is incorporated and Bier/Wang/Fink/Bing further teaches:	a sub-program for, whenever no match is found between one or more candidate entity names in the list structure and non-generic entity names in the known entity name listing, disregard the list structure under consideration. A list may be discarded if it does not meet desired list characteristics (Bier, ¶ 227) which may include a number of required elements or a set of required elements (Bier, ¶¶ 214, 225).
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Bier, Viegas, Fink, and Yang, further in view of Houghton (US 2014/0040272 A1).
Regarding dependent claim 10, the rejection of parent claim 9 is incorporated. Bier/Viegas/Fink/Yang teaches recognizing entities, but does not expressly teach using positive and/or negative qualifiers that must be satisfied. However, Houghton teaches:	wherein the known entity name listing comprises known entity names that are assigned one or more positive qualifiers, or one or more negative qualifiers, or both, and which can only be matched to a candidate entity name if each of the assigned positive qualifiers, if any, are satisfied and if each of the assigned negative qualifiers, if any, are not satisfied. Words may be discarded as candidate entities based on co-occurring words, e.g. “aliens” is not considered to be a reference to the movie “Aliens” because it is preceded by “the” [a “negative qualifier”] (Houghton, ¶ 40).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Houghton with those of Bier/Viegas/Fink/Yang. One would have been motivated to do so in order to more accurately identify a particular entity (Houghton, ¶ 3).
Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Bier, Wang, Fink, and Yang, further in view of Houghton (US 2014/0040272 A1).
Regarding dependent claim 16, the rejection of parent claim 15 is incorporated. Bier/Wang/Fink/Yang teaches recognizing entities, but does not expressly teach using positive and/or negative qualifiers that must be satisfied. However, Houghton teaches:	wherein the known non-generic entity names, or known generic entity names, or both, of the known entity name listing are each assigned one or more positive qualifiers, or one or more negative qualifiers, or both, and which can only be matched to a candidate entity name if each of the assigned positive qualifiers, if any, are satisfied and if each of the assigned negative qualifiers, if any, are not satisfied. Words may be discarded as candidate entities based on co-occurring words, e.g. “aliens” is not considered to be a reference to the movie “Aliens” because it is preceded by “the” [a “negative qualifier”] (Houghton, ¶ 40).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Houghton with those of Bier/Wang/Fink/Yang. One would have been motivated to do so in order to more accurately identify a particular entity (Houghton, ¶ 3).
Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Bier, Wang, Fink, and Yang, further in view of Olof-Ors et al. (US 2010/0287210 A1) [hereinafter Olof-Ors].
Regarding dependent claim 18, the rejection of parent claim 15 is incorporated. Bier/Wang/Fink/Yang teaches automatically determining a species for an entity, but does not expressly teach manually designating a final entity type/category. However, Olof-Ors teaches teaches:	sub-programs for:	for each candidate entity name associated with at least one candidate species entity name, A candidate entity may correspond to multiple possible entities (Olof-Ors, ¶ 41).	receiving an instruction that designates the species entity name as well as the entity type and category that is to be assigned to the candidate entity name, The user can select a particular entity (Olof-Ors, ¶ 33).	assigning the designated species entity name as well as the designated entity type and category to the candidate entity name, and The metadata for the entity is stored (Olof-Ors, ¶ 33).	tagging the candidate entity name in the document data with the assigned species entity name along with the assigned entity type and category. The entity metadata selected by the user is stored as part of the document (Olof-Ors, ¶ 33).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Olof-Ors with those of Bier/Wang/Fink/Yang. One would have been motivated to do so in order to improve the accuracy of the entity metadata by allowing the user to specify the exact entity (Olof-Ors, ¶ 33).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached on Monday through Friday, 8:30 a.m. to 6 p.m. (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or Canada) or 571-272-1000.
/ANDREW R DYER/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        
/Tyler Schallhorn/Examiner, Art Unit 2176